Citation Nr: 0731950	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
claimed as sleep apnea or sleepiness, and to include as due 
to undiagnosed illness associated with service in Southwest 
Asia in the Persian Gulf War.

2.  Entitlement to service connection for chronic headaches, 
claimed to include as due to undiagnosed illness associated 
with service in Southwest Asia in the Persian Gulf War.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to September 
1985, and from November 1990 to April 1991.  He served in 
Southwest Asia from January 6, 1991 to April 4, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In October 2006, the Board remanded the two issues 
listed on the title page of this decision for further 
evidentiary development and compliance with due process 
procedures.    


FINDING OF FACT

Claimed headaches and sleep problems are not demonstrated to 
be etiologically related to active service; nor are they 
demonstrated to be qualifying chronic disabilities based on 
undiagnosed illness or manifestations of medically 
unexplained chronic multi-symptom illness associated with 
service in Southwest Asia during the Persian Gulf War.  


CONCLUSION OF LAW

The criteria for service connection for sleep disorder and 
migraine headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service 
connection, in general, requires medical evidence or opinion 
of a link between active duty and the disability claimed.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Also, presumptive service connection may be 
granted for certain "chronic diseases" within the category 
of "other organic diseases of the nervous system" with 
evidence of manifestation thereof to a minimum compensable 
degree within one year after discharge, to the extent the 
veteran's claim of headaches might be neurological in nature.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  

Under law specific to Persian Gulf War veterans, service 
connection may be established for a qualifying chronic 
disability resulting from an undiagnosed illness which became 
manifest during active service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).  

Under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 
3.317(a)(2)(i), the term "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following): (A) 
an undiagnosed illness; (B) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
subsection (d) in 38 U.S.C.A. § 1117 warrants presumptive 
service connection.

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the case being considered, service connection may not be 
provided under specific provisions pertaining to Persian Gulf 
War veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  38 C.F.R. § 3.317(a)(2), 
(3).

However, compensation is not paid if there is affirmative 
evidence that undiagnosed illness was not incurred during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf war; or if 
there is affirmative evidence that undiagnosed illness was 
caused by a supervening condition or events that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

As noted in the Introduction, the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and thus, he qualifies for consideration for presumptive 
service connection for disabilities resulting from 
undiagnosed illness or unexplained chronic multi-symptom 
illness.

However, for the reasons that follow, the Board concludes 
that the preponderance of the evidence is against the claim.  
There is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The veteran contends that he has had sleep disturbance and 
persistent headaches since his service in Southwest Asia.  He 
seeks service connection under either general service 
connection criteria, or, alternatively, under aforesaid 
Persian Gulf War provisions.  He believes that his headaches 
and sleep problems might be associated with exposure to 
chemicals in Southwest Asia, and has reported that he was 
exposed to oil fire smoke and argon gas released upon firing 
his weapon.  He further reported that he took pyridostigmine 
bromide pills and had received anthrax and botulinum toxin 
vaccinations.     

The veteran's service medical records, which include evidence 
of care during active service in 1985, before the Persian 
Gulf War, and as well, that of care from 1990-1991, indicate 
no evidence of complaints about, or treatment for, 
sleepiness, sleep disorder, headaches, or neurological 
problems.  In particular, in January 1992, on medical 
examination following Persian Gulf War service, no clinical 
findings were made as to sleep problems, headaches, or 
neurological abnormality.  

Post-service clinical records include 2003 VA medical 
examination findings and private treatment records of various 
care providers dated in and after the mid-1990s.  The latter 
includes, at most, evidence of few complaints of headaches, 
which apparently were determined to have been sinus-related.  
See Dr. Jablow's 1995 records, which noted sinus headaches 
and other symptoms (including body aches, nasal congestion, 
body aches, coughing) deemed cold symptomatology.  Private 
clinical records dated in 1994 reflect the veteran's report 
that he takes Darvocet for headaches.  

A January 2003 VA examination report reflects the veteran's 
report of recurrent headaches since 1991, occurring about 
every two to three days.  The veteran was diagnosed with, 
among other things, migraine cephalgia, common type, and 
history of sleep apnea syndrome.  Also in January 2003, on 
another VA examination, the veteran reported that he has 
headaches every other day, but that he believes that his 
headaches are not typical migraine headaches.  He also 
reported that he sleeps at least six hours per day, but that 
sleep is interrupted, and, even when he sleeps longer hours, 
he still feels fatigue.  With respect to the complaints of 
headaches, the veteran was diagnosed with headaches of 
undetermined etiology.         

No neurological abnormality deemed associated with complaints 
of headaches is shown manifested within the presumptive 
period for the purposes of 38 C.F.R. § 3.309(a) criteria.  
Nor does the evidence of record reflect a competent clinical 
opinion or other medical evidence of an etiological 
relationship between claimed headaches or sleep problems and 
active duty, whether before or during the Persian Gulf War.  
Therefore, the record does not support direct or presumptive 
service connection pursuant to 38 C.F.R. §§ 3.303, 3.307, and 
3.309(a).         

As for the Gulf War provisions, the Board is aware that the 
record to date does not reflect results of a sleep study.  (A 
February 2003 Report of Contact indicates that the VA 
physician who had examined the veteran in January 2003 said 
that a sleep study should be performed.  The sleep study 
coordinator reported that she attempted to contact the 
veteran numerous times to arrange for a study, but was 
unsuccessful.)  However, to the extent that January 2003 
examination results include a diagnosis of sleep apnea 
syndrome, by history, that evidence precludes service 
connection based on undiagnosed illness.  

As for the complaints of headaches, the Board is aware of the 
veteran's belief that his headaches are atypical and that 
they are symptomatic of an undiagnosed Persian Gulf War 
illness or part of chronic multi-symptom illness incurred in 
Southwest Asia.  However, to the extent that contemporaneous 
examination results indicate headaches of migraine type, that 
is evidence of a specifically identified medical condition.  

As for both headaches and sleep problems, the Board is aware 
of the veteran's reported history of recurrent headaches and 
sleep disturbance since 1991, as evident based on his 2002 
application for benefits, written statements submitted during 
appeal, hearing testimony, and reported history memorialized 
in VA examination records.  That is deemed competent evidence 
of the veteran's experiences relevant to this appeal.  
However, based on clinical records, in particular, private 
clinical records dating back to about 4-5 years after service 
in Southwest Asia, chronicity of such symptoms for the 
requisite duration is not documented.  As noted, those 
records document a few reports of sinus-type headaches, and, 
again, they appear to have been deemed a part of various 
symptoms consistent with a cold.  The service medical records 
indicate one complaint of sinus-type headaches that 
reportedly did not affect breathing problems, but was 
persistent.  That complaint, however, was made in December 
1990, before the veteran went to Southwest Asia, and the 
service medical records do not otherwise indicate additional 
treatment for that problem, and importantly, during Persian 
Gulf War service, or during the immediate years thereafter.  
Such evidence tends not to support a conclusion that the few 
incidents of headaches noted several years after Southwest 
Asia service are related to environmental exposure in 
Southwest Asia.  What it might suggest is that the veteran 
has had, over time, bouts of sinus problems involving 
headaches, although the Board recognizes that that does not 
mean that sinus problems are the only cause of, or factor 
associated with, current complaints of headaches.  But, as 
stated, among the requirements of the Persian Gulf War 
provisions is that minimum duration in chronicity be 
clinically demonstrated, and, there must be objective signs 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
That is not shown in this case with respect to either claimed 
headaches or sleep problems.  And no clinician has opined or 
suggested that claimed headaches or sleep problems might be, 
singly or together, manifestations of multi-symptom illness 
not identified as associated with a specific disease process 
or pathology.  Nor has any clinician has opined or suggested 
consistent with the veteran's present assertion that his 
sleep problems and headaches are associated with service 
environmental exposure in Southwest Asia, or medication or 
vaccination administered there.    

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
It does not apply 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102.   


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In September 2002, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
explaining the basic evidentiary requirements for service 
connection.  That letter acknowledged that the veteran's 
claims involved Persian Gulf War provisions and explained in 
detail the various types of evidence, particularly evidence 
of medical care during and after Southwest Asia service, that 
might be relevant to his claim.  The letter also discussed 
relevant evidence in the form of layperson statements with 
personal knowledge of the veteran's claimed sleepiness and 
headaches.  It informed the veteran of his and VA's 
respective claim development responsibilities.  The veteran 
was advised that, if he identifies the sources of evidence 
pertinent to his claim, then VA would assist him in securing 
the evidence from those sources.  He also was informed that, 
notwithstanding VA's duty to assist, he ultimately is 
responsible for ensuring that his claim is substantiated with 
requisite evidence not in federal custody.  

VA did not provide pre-AOJ decision notice on the "fourth 
element" requirement or pre-AOJ decision notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Rather, correspondence sent during the appeal period 
constituted notice as to both.  Specifically, Dingess/Hartman 
notice was provided in March and April 2006.  In those 
notices, VA effectively placed the veteran on notice that he 
may send additional evidence if pertinent to his claim (the 
pre-AOJ decision notice discussed above notified the veteran 
of what types of evidence would be considered pertinent in 
his claim) or inform VA that he does not have any additional 
evidence.  The April 2006 notice specifically informed the 
veteran that he may submit any additional evidence at the 
Board hearing, which was conducted in June 2006, before the 
undersigned Veterans Law Judge.  In addition, after the Board 
hearing, in October 2006, the Board remanded the two issues 
now on appeal to ensure that VA complies with controlling law 
and regulations governing the duty to assist in claim 
development with respect to those issues.  VA has complied 
with those remand directives.  Also, in November 2006, VA 
sent the veteran a letter informing him that he may supply 
additional evidence and discussing, again, Dingess/Hartman 
notice provisions.  Finally, in March 2007, VA afforded the 
veteran another opportunity to respond with additional 
evidence.  The March 2007 letter contained the "fourth 
element" notice.  The record does not reflect return 
communication from the veteran or his representative 
responsive to either the November 2006 or March 2007 letters.  
Rather, in August 2007, the representative indicated that the 
case "is ready" for appellate review.  Under the 
circumstances, the Board finds no prejudice based on timing 
of the "fourth element" and Dingess/Hartman notices.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and verification 
records, private clinical records, the veteran's lay 
statements, hearing testimony, and C&P examination results.  
Despite appropriate notice during the appeal as discussed 
above, the veteran has not identified sources of additional, 
pertinent evidence that is missing from the record and which 
he desires VA to consider before readjudicating his appeal.  
Specifically, as noted earlier, after the Board remanded the 
appeal, VA asked the veteran to respond with information 
concerning any prior sleep study he underwent and information 
to enable VA to assist him in securing Dr. Krantz's records.  
There is no indication that letters to the veteran did not 
reach him; he did not respond.  Therefore, the Board 
concludes that VA has complied with its duty to assist.  
There is no basis for deferment of a decision on the merits 
of the claim based on the evidence of record.      


ORDER

Service connection for a sleep disorder and chronic headaches 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


